Title: To Thomas Jefferson from Thomas Munroe, 7 July 1804
From: Munroe, Thomas
To: Jefferson, Thomas


               
                  7 July 1804
               
               Mr. Soderstom assignee of Mr L’Enfant wishing to take Lots for his claim, or considerable part thereof, has written, to T Munroe on the subject desiring a Statement of the Amt. T Munroe respectfully begs the President to have the goodness to look at the enclosed papers, and to say whether it is perfectly clear that Interest ought to be allowed—The late board of Coms. it is true say they will pay Intt. but as the money was always ready for Mr. L & his not having recd it was his own fault TM thought when the Coms wrote the letter of 5th. December 1801 the offer of Interest was more than Justice & the circumstances of the case required of them—T.M. is also in doubt as to which of the enclosed letters the Committee had before them, and is refer’d to in the Act of Congress—
            